DETAILED ACTION
Claims 1-27 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to Samel (US 2019/0354810) qualifying as prior art have been considered but are moot  in light of the amendments to the claims.  Examiner finds applicants remarks regarding the Samel reference and the current amendment to claim 1 (with similar amendments to claim 12 and 23) persuasive and the rejections are withdrawn. 







Allowable Subject Matter

Claims 1-27 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
determine at least one prioritization criteria based on statistics relating to the first automatically annotated content set; 
select a second test set of content from the training database based on the at least one prioritization criteria; and 
test the content annotation engine using the second set of content selected based on the at least one prioritization criteria, resulting in a second automatically annotated content set. 
Samel (2019/0354810) teaches a content annotation engine using a selection training data based on an impact in a training model for further model training. Similarly Chen (US 2021/0042580) teaches a label prediction system with a first and second data set but does not disclose selecting a second test set based on statistics relating to the first test set and then further testing the content annotation engine resulting in a second automatically annotated content set.  Neither reference alone, nor in combination, teaches  the determination, selection, and testing of a content annotation engine as claimed. 
Claims 2,4-5, and 8-10 depend from claim 1 and are therefore also allowed. 

	



wherein selecting the second test set of content from the training database comprises one of selecting content having features different from features used to train the content annotation engine, and selecting content having substantially similar features to features used to train the content annotation engine if the content annotation engine is performing poorly.  
Neither Samel nor Chen, alone nor in combination, teach the selection of a second set of test based on the prioritization criteria claimed. 

	Regarding claim 6, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the plurality of corrections to the first automatically annotated content set comprise new annotation tags not included in the manually annotated content used to initially train the content annotation engine.  
Neither Samel nor Chen, alone nor in combination, teach the plurality of new corrections as claimed.  

Regarding claim 7, the closest known prior art, nor any reasonable combination thereof, teaches: 
determine at least one prioritization criteria based on statistics relating to the first automatically annotated content set; and 
select a second set of content from the training database based on the least one prioritization criteria; 

	the number of shots included in one or more videos, 
	duration of one or more shots included in the one or more videos, 
	a number of faces detected in one or more shots included in one or more videos, 
	a variety of faces detected in one or more shots included in one or more videos, 
	an estimation of movement in one or more shots included in the one or more videos, 
	an illumination level of one or more shots included in the one or more videos, 
	a dominant color detected in the one or more shots included in the one or more videos, 
	a file name of one or more videos, 
	one of a creation or modification date of the one or more videos, 
	one of a time duration of the one or more videos or frame duration of the one or more videos; 
	a source of the one or more videos, 
	a recording place of the one or more videos, 
	a postproduction process of the one or more videos, or 
	a resolution of the one or more videos. 
Neither Samel nor Chen, alone nor in combination, teach the selection of a second set of test based on the prioritization criteria claimed. 


determining, by the automation training software code executed by the hardware processor,  at least one prioritization criteria based on statistics relating to the first automatically annotated content set; 
selecting, by the automation training software code executed by the hardware processor,   a second test set of content from the training database based on the at least one prioritization criteria; and 
testing, by the automation training software code executed by the hardware processor,   the content annotation engine using the second set of content selected based on the at least one prioritization criteria, resulting in a second automatically annotated content set. 
Samel (2019/0354810) teaches a content annotation engine using a selection training data based on an impact in a training model for further model training. Similarly Chen (US 2021/0042580) teaches a label prediction system with a first and second data set but does not disclose selecting a second test set based on statistics relating to the first test set and then further testing the content annotation engine resulting in a second automatically annotated content set.  Neither reference alone, nor in combination, teaches  the determination, selection, and testing of a content annotation engine as claimed. 
Claims 13, 15-16, and 19-22 depend from claim 12 and are therefore also allowed. 


Regarding claim 14, the closest known prior art, nor any reasonable combination thereof, teaches: 

Neither Samel nor Chen, alone nor in combination, teach the selection of a second set of test based on the prioritization criteria claimed. 

Regarding claim 17, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the plurality of corrections to the first automatically annotated content set comprise new annotation tags not included in the manually annotated content used to initially train the content annotation engine.  
Neither Samel nor Chen, alone nor in combination, teach the plurality of new corrections as claimed.  


Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, by the automation training software code executed by the hardware processor,  at least one prioritization criteria based on statistics relating to the first automatically annotated content set; and 
selecting, by the automation training software code executed by the hardware processor,   a second set of content from the training database based on the least one prioritization criteria; 

	the number of shots included in one or more videos, 
	duration of one or more shots included in the one or more videos, 
	a number of faces detected in one or more shots included in one or more videos, 
	a variety of faces detected in one or more shots included in one or more videos, 
	an estimation of movement in one or more shots included in the one or more videos, 
	an illumination level of one or more shots included in the one or more videos, 
	a dominant color detected in the one or more shots included in the one or more videos, 
	a file name of one or more videos, 
	one of a creation or modification date of the one or more videos, 
	one of a time duration of the one or more videos or frame duration of the one or more videos; 
	a source of the one or more videos, 
	a recording place of the one or more videos, 
	a postproduction process of the one or more videos, or 
	a resolution of the one or more videos. 
Neither Samel nor Chen, alone nor in combination, teach the selection of a second set of test based on the prioritization criteria claimed. 



Regarding claim 23, the closest known prior art, nor any reasonable combination thereof, teaches: 
determining at least one prioritization criteria based on statistics relating to the first automatically annotated content set; 
selecting a second test set of content from the training database based on the at least one prioritization criteria; and 
testing the content annotation engine using the second set of content selected based on the at least one prioritization criteria, resulting in a second automatically annotated content set. 
Samel (2019/0354810) teaches a content annotation engine using a selection training data based on an impact in a training model for further model training. Similarly Chen (US 2021/0042580) teaches a label prediction system with a first and second data set but does not disclose selecting a second test set based on statistics relating to the first test set and then further testing the content annotation engine resulting in a second automatically annotated content set.  Neither reference alone, nor in combination, teaches  the determination, selection, and testing of a content annotation engine as claimed. 
Claims 24-27 depend from claim 23 and are therefore also allowed. 







Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
		/KIM Y VU/                                    Supervisory Patent Examiner, Art Unit 2666